274 U.S. 714
47 S.Ct. 568
71 L.Ed. 1311
STATE OF OKLAHOMAv.STATE OF TEXAS (UNITED STATES, Intervener).
No. 6, Original.
Supreme Court of the United States.
April 25, 1927.

1
Mr. S. P. Freeling, of Oklahoma City, Okl., for the State of Oklahoma.


2
Messrs. C. W. Taylor, of Corsicana, Tex., Orville Bullington and A. H. Carrigan, both of Wichita Falls, Tex., C. M. Cureton and W. A. Keeling, both of Austin, Tex., and T. W. Gregory and R. H. Ward, both of Houston, Tex., for the State of Texas.


3
On consideration of the fourth report of the commissioners, heretofore selected to run, locate, and mark portions of the boundary between the states of Texas and Oklahoma along the south bank of the Red river, showing that they have run, located, and marked particular portions of such boundary between the eastern limit of Lamar county, Texas, and the eastern boundary of the state of Oklahoma, which fourth report was presented herein February 21, 1927;


4
And no objection or exception to such report being presented, although the time therefor has expired:


5
It is now adjudged, ordered and decreed as follows:


6
1. The said report is in all respects confirmed.


7
2. The boundary line delineated and set forth in the said report and on the accompanying maps is established and declared to be the true boundary between the states of Texas and Oklahoma along the Red river at the several places designated in such report, subject, however, to such changes as hereafter may be wrought by the natural and gradual processes known as erosion and accretion as specified in the second, third and fourth paragraphs of the decree rendered herein March 12, 1923. 261 U. S. 340, 43 S. Ct. 376, 67 L. Ed. 687.


8
3. The clerk of this court shall transmit to the Chief Magistrates of the states of Texas and Oklahoma copies of this decree, duly authenticated under the seal of this court, together with copies of the said fourth report and of the accompanying maps.


9
4. As it appears that the commissioners appointed to run, locate, and mark portions of the boundary along the south bank of the Red river have completed their work conformably to the decree of March 12, 1923, the said commissioners are hereby discharged.


10
5. The clerk of this court shall distribute and deliver to the Chief Magistrates of the states of Texas and Oklahoma and the Secretary of the Interior all copies of the first, second, third, and fourth boundary reports made by the commissioners, with the accompanying maps, now in the clerk's hands, save that he shall retain twenty copies of each for purposes of certification and other needs that may arise in his office.


11
6. Except as otherwise specially ordered by this court, the costs in this cause pertaining to the adjudication and settlement of the boundary between the two states along the Red river shall be borne in equal parts by the state of Oklahoma, the state of Texas, and the United States.